Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2. Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant’s current abstract exceeds the 150 word limit.


Claim Rejections - 35 USC § 102
3. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ueno et al (US 6170275 B1), hereinafter “Ueno”.
With respect to claim 1, Ueno discloses a rotor (see marked figure below) including a shaft (see marked figure below) that is disposed along a central axis extending vertically (see marked figure below); a stator disposed to face the rotor in a radial direction (see marked figure below); a first bearing (see marked figure below) that is disposed above the stator and supports the rotor so as to be rotatable about the central axis with respect to the stator; and a motor housing (see marked figure below) that houses at least a portion of the stator (housing on Ueno is below the stator, supporting the stator); wherein the motor housing includes: a first cylindrical portion that is disposed radially outward of the first bearing (see marked figure below), extends downward, and has a cylindrical shape (see marked figure below); a first top plate portion that extends radially inward from a lower end of the first cylindrical portion (see marked figure below); and a second cylindrical portion that extends downward from a radially inner end of the first top plate portion (see marked figure below) and has a cylindrical shape (plate surrounds the shaft radially); the second cylindrical portion includes a radially inner surface positioned such that a gap is defined between the radially inner surface of the second cylindrical portion and a radially outer surface of the shaft in the radial direction (see marked figure below, gap between the shaft and the cylindrical portion).  


    PNG
    media_image1.png
    280
    486
    media_image1.png
    Greyscale

Ueno Figure 1

With respect to claim 2, Ueno discloses the gap between the second cylindrical portion and the shaft in the radial direction is narrower than a width of an inner ring of the first bearing in the radial direction (see figure below, the gap between the cylindrical portion and the shaft is narrower than that of the bearing width).  

    PNG
    media_image2.png
    255
    428
    media_image2.png
    Greyscale

Ueno Figure 1

With respect to claim 3, Ueno discloses the motor housing includes a second top plate portion extending radially inward from a lower end of the second cylindrical portion (see first Ueno figure, 2nd top plate extends toward the shaft radially inward); and a gap between the second top plate portion and the shaft in the radial direction is narrower than the gap between the second cylindrical portion and the shaft in the radial direction (see figure above, gap is smaller on between the second top plate and shaft than that of the second cylindrical portion and the shaft).   
	With respect to claim 6, Ueno discloses a second bearing that is disposed below the stator and supports the rotor so as to be rotatable about the central axis with respect to the stator (see marked figure below); wherein the motor housing includes: a third cylindrical portion that is disposed radially outward of the second bearing (see marked figure below), extends upward, and has a cylindrical shape (see marked figure below, cylindrical portion surrounds shaft radially); a third top plate portion that extends radially inward from an upper end of the third cylindrical portion (see marked figure below); and a fourth cylindrical portion that extends upward from a radially inner end of the third top plate portion (see marked figure below)  and has a cylindrical shape; the fourth cylindrical portion including a radially inner surface positioned such that a gap is defined between the radially inner surface of the fourth cylindrical portion and the radially outer surface of the shaft in the radial direction (see marked figure below).  


    PNG
    media_image3.png
    291
    473
    media_image3.png
    Greyscale

Ueno Figure 1

With respect to claim 7, Ueno discloses the gap between the fourth cylindrical portion and the shaft in the radial direction is narrower than a width of an inner ring of the second bearing in the radial direction (see figure below, the gap between the cylindrical portion and the shaft is narrower than that of the bearing width).  

    PNG
    media_image4.png
    248
    416
    media_image4.png
    Greyscale

Ueno Figure 1

th top plate extends toward the shaft radially inward); and a gap between the fourth top plate portion and the shaft in the radial direction is narrower than the gap between the fourth cylindrical portion and the shaft in the radial direction (see figure above, gap is smaller on between the second top plate and shaft than that of the fourth cylindrical portion and the shaft).   
	
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6. Claims 4-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno in view of Kenyon et al (US 20080304986 A1), hereinafter “Kenyon”.
With respect to claim 4, Ueno discloses the above mentioned limitations but does not disclose “the rotor includes a rotor magnet fixed to the radially outer surface of the shaft; and a gap between the lower end of the second cylindrical portion and an upper end of the rotor magnet in an axial direction is shorter than a length of the second cylindrical portion in the axial direction.”
Kenyon does disclose the rotor includes a rotor magnet fixed to the radially outer surface of the shaft (see figure marked below); and a gap between the lower end of the second cylindrical portion and an upper end of the rotor magnet in an axial direction is shorter than a length of the second cylindrical 

    PNG
    media_image5.png
    262
    403
    media_image5.png
    Greyscale

Kenyon Figure 4


	With respect to claim 5, Ueno discloses the above mentioned limitations but does not disclose “a radially outer surface of the second cylindrical portion is disposed radially outward of a radially outer surface of the rotor magnet.”
	Kenyon does disclose a radially outer surface of the second cylindrical portion is disposed radially outward of a radially outer surface of the rotor magnet (see Kenyon figure above, second cylindrical portion is radially outward of the rotor magnet making all surfaces radially outward of the rotor magnet).  
	With respect to claim 9, Ueno discloses the above mentioned limitations but does not disclose “the rotor includes a rotor magnet fixed to the radially outer surface of the shaft; and a gap between the 
	Kenyon does disclose the rotor includes a rotor magnet fixed to the radially outer surface of the shaft (see figure below); and a gap between the upper end of the fourth cylindrical portion and a lower end of the rotor magnet in an axial direction is shorter than a length of the fourth cylindrical portion in the axial direction (gap is of a shorter length than that of the cylindrical portion on figure marked below).  

    PNG
    media_image6.png
    273
    428
    media_image6.png
    Greyscale

Kenyon Figure 4
With respect to claim 10, Ueno discloses the above mentioned limitations but does not disclose “a radially outer surface of the fourth cylindrical portion is disposed radially outward of a radially outer surface of the rotor magnet.“
Kenyon does disclose a radially outer surface of the fourth cylindrical portion is disposed radially outward of a radially outer surface of the rotor magnet (see Kenyon figure above, fourth cylindrical portion is radially outward of the rotor magnet making all surfaces radially outward of the rotor magnet).  

With respect to claim 11, Ueno discloses the limitations above but does not disclose “a lower plate disposed on a lower surface at a lower end of the motor housing and extending in a direction intersecting the central axis; wherein 32at least a portion of an upper surface of the lower plate contacts a lower surface of an outer ring of the second bearing.“
Kenyon does disclose a lower plate disposed on a lower surface at a lower end of the motor housing and extending in a direction intersecting the central axis (see figure below); wherein 32at least a portion of an upper surface of the lower plate contacts a lower surface of an outer ring of the second bearing (see figure below, lower surface contacts a portion of the second bearing).

    PNG
    media_image7.png
    273
    409
    media_image7.png
    Greyscale

Kenyon Figure 4

	With respect to claim 12, Ueno does disclose an impeller but does not disclose that the impeller is above the motor and fixed to the shaft. 
	Kenyon does disclose an impeller disposed above the motor and fixed to the shaft (paragraph 57 “A rotating portion of the blower 10 includes a rotatable shaft or rotor 80 adapted to be driven by motor 40 and first and second impellers 50, 52 provided to end portions of the shaft 80.”).  
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the motor and impeller attached to the outside of the motor of Ueno with the top mounted impeller in Kenyon in order to fit the motor into different housings. 
With respect to claim 13, Ueno discloses the above mentioned limitations but does not disclose “A vacuum cleaner comprising: the blower apparatus”
Kenyon does disclose a vacuum cleaner comprising: the blower apparatus (paragraph 53, “mechanical ventilation and assisted respiration, but it is to be understood that the features of the invention will have application to other fields of application where blowers are used, such as vacuum cleaners,”)
It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the motor and impeller attached to the outside of the motor of Ueno with the top mounted impeller in Kenyon in order to fit the motor into a vacuum cleaner. 




Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819.  The examiner can normally be reached on Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.O.S./Examiner, Art Unit 2832                                                                                                                                                                                                        

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832